DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III claims 12, 14, and 18-20 in the reply filed on 22 February 2021 is acknowledged.
Claims 1, 4-11, 16, and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2021.

Claim Interpretation
As to claim 12, the recitation of “as mask for organic light-emitting diode (OLED) pixel deposition” is found within the preamble and thus interpreted under MPEP 2111.02. In the instant case, claim 12 is silent as to the formation upon step (d) being a mask, and thus does not further differentiate the instant claim language in accordance with MPEP 2111.02 II.
The recitation further does not impart any such structure as to the formed plated film. As currently constructed, the phrase dos not structurally limit the upon formation of a deposit in the instant claims. The phrase does not breath particular structure, dimension, size, etc. Therefore, for examination on the merits, the phrase will be interpreted broadly in comparison with prior art of forming a mesh, or mask with holes therein to satisfy the instant claim limitation since the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 contains the trademark/trade name “Invar” and “Super Invar”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpsona mask material and, accordingly, the identification/description is indefinite.
The term "at least less than" in claim 19 is a relative term which renders the claim indefinite.  The term "at least less than" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, both the “at least” and “less than” modify a value, 30 µm. Since “at least” implies a greater than status, and “less than” being self-explanatory, it is indefinite as to what the width of the mask needs to meet. Since [63] of the instant specification states a desire of less than 30 µm, this interpretation will be provided for examination on the merits. The Examiner suggest striking the phrase “at least” to remedy the situation.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldstein (US 3,878,061), by or, in the alternative, under 35 U.S.C. 103 as obvious over Law (US 2,529,086) or Beebe (US 2,225,733).
As to claim 12, Feldstein discloses method of electroforming a mask for organic light-emitting diode (OLED) pixel deposition (formation of “mesh screens” – col. 1 lines 5-16), the method comprising: 

	(b) manufacturing a cathode body by forming an insulator having patterns, on at least one surface of the substrate (Fig. 2-5 via layers 4, 6, 6’, 4,’ – col. 2 lines 52-67)“a layer 4 (FIG. 2) of (as a preferred example) silicon dioxide having a thickness of about 1 [micrometer]” “Next, a coating of photoresist 6 (FIG. 3) is deposited over the entire surface of the silicon dioxide layer 4.” Forming pattern 10 Fig. 5); 
	(c) positioning the cathode body  (Fig. 7  “master – col 3 line 24) and dipping at least a part of the cathode body in a plating solution (col. 3 lines 41-42 “suspending the assembly in an electrolytic nickel plating solution”; and
	(d) applying an electric field between the cathode body and the anode body (col. 3 lines 45- 55).
	Feldstein implicitly discloses an anode body via explicit disclosure of performing electroplating which requires an anode, and thus anticipated being inherent to an electroplating process as necessary to carry out the plating. See MPEP 2112.02 as the prior art device carrying out electroplating necessarily has an anode to effect electroplating.
	Feldstein fail to explicitly disclose an anode body.
	Law discloses a method of making mesh screens (Title) wherein the cathode body is suspended in a plating bath (Fig. 7) with an anode spaced from the cathode body (Fig. 7 #9) and the electric field is applied between the cathode and the anode (See +/- in Fig. 7). Beebe discloses using an anode spaces from the cathode plate supported in a electrolyte (pg. 2 col. 2 lines 31-35).


As to claim 14, Feldstein further discloses wherein a plated film is formed on the surface of the cathode body to configure a mask body, and formation of the plated film is prevented on a surface of the insulator to configure mask patterns (Fig. 7, col. 3 lines 41-45).

As to claim 19, Feldstein further disclose the width of the mask patterns are less than 30 micrometers (via formation of 3 micrometer holes in mask – col. 3 line 8).

As to claim 20, Feldstein discloses the substrate is a highly doped monocrystalline silicon (col. 2 lines 38-40). Feldstein further discloses the current distribution is uniform over the entire plating area of the mesh (col.4 lines 7-8). Feldstein fails to explicitly disclose whether there are defects of the highly doped monocrystalline substrate. However, since the prior art substrate is the same as that described in the instant specification with respect to Fig. 8 which discloses a generic monocrystalline dopes substrate, the limitation is deemed to be inherent to the material used. Particularly, the specification explicitly ties the number of defects to a uniform electric field over the surface of the substrate – [102], which is an explicit property taught in Feldstein.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112 I and 2112.01 I.
	"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").See MPEP 2112.01 II.
	Thus, in the instant case, the evidence of the record shows that highly doped conductive monocrystalline silicon has little or no defects, this the results properties of the density of defects of both the substrate and mask are deemed to be inherent since defects of the mask arise from defects of the substrate.


Claim Rejections - 35 USC § 103
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Feldstein, OR Feldstein in view of Law OR Beebe, in further view of Lassiter et al (US 2018/0138408 A1).
As to claim 18, Feldstein, OR Feldstein in view of Law OR Beebe, fail to disclose forming the mask of an Invar or Super Invar material.
	Lassiter discloses forming mesh masks (Title) for OLED manufacture comprising Invar or Super Invar ([0029]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have form a mask our of Invar or Super Invar as taught by Lassier in the method of Feldstein, OR Feldstein in view of Law OR Beebe, because they have a lot CTE and resist movement during temperature changes to maintain dimensional stability (Lassiter [0027]) are recognized material to form masks out of and thus prima facie obvious to choose based on a practitioners desired materials. See MPEP 2144.07 and 2143 B,E.

Claims 12, 14, and 19 are rejected under 35 U.S.C. 103 as obvious over Lassiter in view of Feldstein and Law or Beebe.
As to claim 12, Lassiter discloses method of electroforming a mask for organic light-emitting diode (OLED) pixel deposition (Title), the method comprising: 
	(a) providing a conductive substrate(Fig. 3/4/67 #305/605/705 – [0028], [0030]-[0032]); 
	(b) manufacturing a cathode body by forming an insulator having patterns, on at least one surface of the substrate (Fig. 3b #302, Fig. 4 #402 among others – [0028], photoresist 310, dielectric materials 402 etc); 

	Lassiter fails to explicitly disclose wherein the substrate is made of monocrystalline silicon.
	Feldstein discloses providing a substrate made of conductive monocrystalline silicon (Fig. 1 # 2 col. 2 lines 38-40 “The substrate 2 is a slice taken through a single-crystal boule of highly doped silicon having a resistivity of the order of about 0.01 ohm-cm”) with a dielectric layer used as the pattern layer to form the mask (Fig. 2-5 via layers 4, 6, 6’, 4,’ – col. 2 lines 52-67)“a layer 4 (FIG. 2) of (as a preferred example) silicon dioxide having a thickness of about 1 [micrometer]” “Next, a coating of photoresist 6 (FIG. 3) is deposited over the entire surface of the silicon dioxide layer 4.” Forming pattern 10 Fig. 5).
	Law discloses a method of making mesh screens (Title) wherein the cathode body is suspended in a plating bath (Fig. 7) with an anode spaced from the cathode body (Fig. 7 #9) and the electric field is applied between the cathode and the anode (See +/- in Fig. 7). Beebe discloses using an anode spaces from the cathode plate supported in a electrolyte (pg. 2 col. 2 lines 31-35).
	It would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used a monocrystalline silicon substrate as taught by Feldstein as the conductive substrate in Lassiter because it provides a uniform current distribution over the area of the mesh being formed leading to a more uniform plating and ease of removing the deposit from the substrate (Feldstein col. 4 lines 4-23).
	Lassiter, as modified by Feldstein, fail to explicitly disclose an anode body.


As to claim 14, Lassiter further discloses wherein a plated film is formed on the surface of the cathode body to configure a mask body, and formation of the plated film is prevented on a surface of the insulator to configure mask patterns (claim 22).

As to claim18, Lassiter discloses forming mesh masks (Title) for OLED manufacture comprising Invar or Super Invar ([0029]).

As to claim 19, Lassiter further disclose the width of the mask patterns are less than 30 micrometers ([0026] fine opening dimension).

As to claim 20, Feldstein discloses the substrate is a highly doped monocrystalline silicon (col. 2 lines 38-40). Feldstein further discloses the current distribution is uniform over the entire plating area of the mesh (col.4 lines 7-8). Feldstein fails to explicitly disclose whether there are defects of the highly doped monocrystalline substrate. However, since the prior art substrate is the same as that described in the instant specification with respect to Fig. 8 which discloses a generic monocrystalline dopes substrate, the limitation is deemed to be inherent to the material used. Particularly, the specification explicitly ties the number of defects to a uniform electric field over the surface of the substrate – [102], which is an explicit property taught in Feldstein.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112 I and 2112.01 I.
	"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").See MPEP 2112.01 II.
	Thus, in the instant case, the evidence of the record shows that highly doped conductive monocrystalline silicon has little or no defects, this the results properties of the density of defects of both the substrate and mask are deemed to be inherent since defects of the mask arise from defects of the substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795